COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
  TEXAS TECH UNIVERSITY HEALTH                                  No. 08-18-00151-CV
  SCIENCES-EL PASO,                              §
                                                                  Appeal from the
                    Appellant,                   §
                                                                120th District Court
  v.                                             §
                                                              of El Paso County, Texas
  LORETTA K. FLORES,                             §
                                                               (TC# 2016-DCV3024)
                    Appellee.                    §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 26TH DAY OF JULY, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)